             Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                    )
 AMERICAN OVERSIGHT,                                )
 1030 15th Street NW, B255                          )
 Washington, DC 20005                               )
                                                    )
                                         Plaintiff, )
                                                    )
 v.                                                 )     Case No. 20-cv-322
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
 2201 C Street NW                                   )
 Washington, DC 20520                               )
                                                    )
                                        Defendant. )
                                                    )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

State under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of the FOIA, American Oversight is deemed to have exhausted its administrative remedies

pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency




                                                1
              Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 2 of 10



from continuing to withhold agency records and ordering the production of agency records

improperly withheld.

                                               PARTIES

        5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

        6.      Defendant U.S. Department of State (State) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). State has possession, custody, and

control of the records that Plaintiff seeks.

                                    STATEMENT OF FACTS

                                        Pence-Zelensky FOIA

        7.      On October 7, 2019, American Oversight submitted a FOIA request to State,

seeking:

             (1) All State Department briefing materials provided to the Office of the
                 Vice President in advance of (1) Vice President Pence’s meeting
                 [with] Ukrainian President Zelensky in Warsaw, Poland, on or about
                 August 31 or September 1, 2019 and/or (2) Vice President Pence’s
                 phone call with President Zelensky on or about September 18, 2019.
                 [FN omitted]




                                                  2
 Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 3 of 10



(2) Any readouts or summaries (including diplomatic cables) of (1)
    Vice President Pence’s meeting [with] Ukrainian President
    Zelensky in Warsaw, Poland, on or about August 31 or September
    1, 2019 and/or (2) Vice President Pence’s phone call with President
    Zelensky on or about September 18, 2019.

(3) All email communications (including email messages and email
    attachments) between (a) the State officials specified below and (b)
    anyone communicating on behalf of the Office of the Vice President
    (including but not limited to anyone with an email address ending in
    @ovp.eop.gov).

(4) All records reflecting communications (including email messages,
    email attachments, official cables, handwritten notes, formal
    readouts, or informal summaries) sent or received by the State
    officials specified below regarding (1) Vice President Pence’s
    meeting with Ukrainian President Zelensky on or about August 31
    or September 1, 2019 and/or (2) Vice President Pence’s phone call
    with President Zelensky on or about September 18, 2019.

   Examples of responsive records include, but are not limited to,
   informal email correspondence containing summaries of Pence’s
   meeting or call; official cables providing formal readouts of Pence’s
   meeting or call; or handwritten notes maintained by any State
   Department official who attended the meeting or listened to the call.

Specified State officials:

       i.   Secretary Mike Pompeo, or anyone communicating on his
            behalf such as an assistant or advisor
      ii.   Counselor to the Secretary, Thomas Ulrich Brechbuhl
     iii.   Executive Secretary Lisa Kenna
     iv.    Chief of Protocol Cam Henderson
      v.    White House Liaison Carrie Cabelka, or any other
            individuals serving in the role of White House Liaison
     vi.    Senior Advisor, Office of The Under Secretary for Civilian
            Security, Democracy, and Human Rights Pamela D. Pryor
    vii.    U.S. Special Representative for Ukraine Negotiations, Kurt
            Volker
   viii.    U.S. Ambassador to the European Union, Gordon Sondland
    ix.     Acting Assistant Secretary of European and Eurasian
            Affairs, Philip Reeker
      x.    Charge d’Affaires of the United States Embassy in Kyiv,
            William Taylor
     xi.    Deputy Chief of Mission of the United States Embassy in
            Kyiv, Kristina Kvien



                                     3
                Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 4 of 10



                   xii.   U.S. Ambassador to Poland, Georgette Mosbacher
                  xiii.   Deputy Chief of Mission of the United States Embassy in
                          Warsaw, B. Bix Aliu
                  xiv.    Any State Department official who attended or supported
                          Vice President Pence’s meeting with Ukrainian President
                          Zelensky on or about August 31 or September 1, 2019 or his
                          call on or about September 18, 2019

                  Please exclude news clips generated from non-governmental
                  services and emails distributed to a wide listserv of twenty or more
                  email addresses. A news clips email that is forwarded by an
                  individual to one of the identified individuals with any additional
                  message should be considered responsive.

                  Please be sure to include communications generated with any
                  communications device, including phones and laptop computers,
                  provided to State personnel on a temporary basis for foreign travel.

                  Please provide all responsive records from August 15, 2019, through
                  September 30, 2019.

         8.       American Oversight requested expedited processing of this request.

         9.       By letter dated October 16, 2019, State acknowledged receipt of this request,

granted expedited processing of the request, and assigned the request tracking number F-2020-

00477.

         10.      American Oversight has not received any further communications from State

concerning this request.

                                             Pence Trip FOIA

         11.      On October 7, 2019, American Oversight submitted a FOIA request to State

seeking:

               (1) Records sufficient to identify all State Department officials and
                   employees accompanying Vice President Pence on the Poland
                   portion of his trip to Poland, Ireland, Iceland, and the UK on or about
                   August 30, 2019 to September 6, 2019.

               (2) Records sufficient to identify all expenses associated with State
                   officials traveling with the U.S. delegation on the Poland portion of
                   his trip to Poland, Ireland, Iceland, and the UK on or about August


                                                     4
                Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 5 of 10



                  30, 2019 to September 6, 2019. All invoices, expense reports,
                  government credit card bills, reimbursements related to the trip—
                  including but not limited to hotel bills, meals, per diem costs, and
                  transportation expenses—are responsive to this request.

               (3) A copy of the Poland portion of the itinerary (or records reflecting
                   the itinerary) for the U.S. delegation to Poland, Ireland, Iceland, and
                   the UK on or about August 30, 2019 to September 6, 2019.

         12.      American Oversight requested expedited processing of this request.

         13.      By letter dated October 16, 2019, State acknowledged receipt of this request,

granted expedited processing of the request, and assigned the request tracking number F-2020-

00472.

         14.      American Oversight has received no further communications from State

concerning this request.

                             Office of Vice President Communications FOIA

         15.      On October 8, 2019, American Oversight submitted a FOIA request to State

seeking:

                  (1) All records reflecting communications (including emails, email
                      attachments, text messages, messages on messaging platforms
                      (such as Slack, GChat or Google Hangouts, Lync, Skype, or
                      WhatsApp), telephone call logs, calendar invitations, calendar
                      entries, meeting notices, meeting agendas, informational
                      material, draft legislation, talking points, any handwritten or
                      electronic notes taken during any oral communications,
                      summaries of any oral communications, or other materials)
                      between (a) the State officials specified below and (b) anyone
                      who works in or represents the Office of the Vice President,
                      including anyone communicating from an email address ending
                      in @ovp.eop.gov.

                      Specified State officials:

                        i.   Counselor to the Secretary Thomas Ulrich Brechbuhl
                       ii.   U.S. Special Representative for Ukraine Negotiations,
                             Kurt Volker




                                                     5
Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 6 of 10



     iii.   U.S. Ambassador to the European Union, Gordon
            Sondland
     iv.    Acting Assistant Secretary of European and Eurasian
            Affairs, Philip Reeker
      v.    Charge d’Affaires of the United States Embassy in Kyiv,
            William Taylor
     vi.    Deputy Chief of Mission of the United States Embassy in
            Kyiv, Kristina Kvien
     vii.   Former U.S. Ambassador to Ukraine Marie Yovanovitch
    viii.   Former Chargé d’Affaires and Deputy Chief of Mission
            of the United States Embassy in Kyiv, Joseph Pennington
     ix.    Former Assistant Secretary of European and Eurasian
            Affairs, A. Wess Mitchell

 (2) All email correspondence (including email messages and
     attachments) between (a) the State officials specified below, and
     (b) anyone communicating from the Office of the Vice
     President, including anyone with an email address ending in
     @ovp.eop.gov, containing key terms listed below:[FN Omitted]

 Specified State officials:

      i.    Secretary Mike Pompeo, or anyone communicating on his
            behalf such as an assistant or advisor
     ii.    Senior Advisors (to Secretary Pompeo) P. Michael
            McKinley, Mary Kissel, and Toni Porter
    iii.    Assistant Secretary for Legislative Affairs Mary Elizabeth
            Taylor
    iv.     Former Acting Assistant Secretary for Legislative Affairs
            Charles Faulkner
     v.     Executive Secretary Lisa Kenna
    vi.     White House Liaison Carrie Cabelka, or any other
            individuals serving in the role of White House Liaison
   vii.     Kevin Edward Moley, Assistant Secretary of State,
            International Organization Affairs
   viii.    Senior Advisor, Office of The Under Secretary For
            Civilian Security, Democracy, and Human Rights Pamela
            D. Pryor
    ix.     Catharine O’Neill, Special Assistant

 Key Terms:

      i.    Rudy
     ii.    Rudolph
    iii.    Giuliani
    iv.     Giuiliani



                                   6
               Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 7 of 10



                      v.   Guliani
                     vi.   Guiliani
                    vii.   Toensing
                   viii.   diGenova
                     ix.   Kislin
                      x.   Fuks
                     xi.   Hunter
                    xii.   Biden
                   xiii.   Parnas
                   xiv.    Fruman
                    xv.    Kolomoisky
                   xvi.    Klitschko
                  xvii.    Burisma
                 xviii.    Shokin
                   xix.    Lutsenko
                    xx.    Zelensky
                   xxi.    Zelenskyy
                  xxii.    Zelenskiy
                 xxiii.    Yermak
                  xxiv.    Bakanov
                   xxv.    Bohdan
                  xxvi.    Rybolovlev
                 xxvii.    “Ukraine Security Assistance Initiative”
                xxviii.    USAI

                Please provide all responsive records from February 1, 2019,
                through the date the search is conducted.

         16.    American Oversight requested expedited processing of this request.

         17.    By letter dated October 16, 2019, State acknowledged receipt of this request,

granted expedited processing of the request, and assigned the request tracking number F-2020-

00563.

         18.    American Oversight has received no further communications from State

concerning this request.

                               Exhaustion of Administrative Remedies

         19.    As of the date of this complaint, Defendant has failed to (a) notify American

Oversight of any determination regarding its FOIA requests, including the scope of any




                                                  7
              Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 8 of 10



responsive records Defendant intends to produce or withhold and the reasons for any

withholdings; or (b) produce the requested records or demonstrate that the requested records are

lawfully exempt from production.

        20.    Through Defendant’s failure to respond to American Oversight’s FOIA requests

within the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                 Failure to Conduct Adequate Search for Responsive Records

        21.    Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

        22.    Plaintiff properly requested records within the possession, custody, and control of

Defendant.

        23.    Defendant is an agency subject to FOIA and must therefore make reasonable

efforts to search for requested records.

        24.    Defendant has failed to promptly review agency records for the purpose of

locating those records that are responsive to Plaintiff’s FOIA requests.

        25.    Defendant’s failure to conduct an adequate search for responsive records violates

FOIA.

        26.    Plaintiff is therefore entitled to injunctive and declaratory relief requiring

Defendant to promptly make reasonable efforts to search for records responsive to Plaintiff’s

FOIA requests.




                                                  8
              Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 9 of 10



                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

       27.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       28.      Plaintiff properly requested records within the possession, custody, and control of

Defendant.

       29.      Defendant is an agency subject to FOIA and must therefore release in response to

FOIA requests any non-exempt records and provide a lawful reason for withholding any

materials.

       30.      Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to produce non-exempt records responsive to its FOIA requests.

       31.      Defendant is wrongfully withholding non-exempt agency records requested by

Plaintiff by failing to segregate exempt information in otherwise non-exempt records responsive

to its FOIA requests.

       32.      Defendant’s failure to provide all non-exempt responsive records violates FOIA.

       33.      Plaintiff is therefore entitled to declaratory and injunctive relief requiring

Defendant to promptly produce all non-exempt records responsive to its FOIA requests and

provide indexes justifying the withholding of any responsive records withheld under claim of

exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to Plaintiff’s FOIA requests;




                                                   9
           Case 1:20-cv-00322 Document 1 Filed 02/06/20 Page 10 of 10



       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          Plaintiff’s FOIA requests and indexes justifying the withholding of any responsive

          records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to Plaintiff’s FOIA requests;

       (4) Award Plaintiff the costs of this proceeding, including reasonable attorneys’ fees and

          other litigation costs reasonably incurred in this action, pursuant to 5 U.S.C.

          § 552(a)(4)(E); and

       (5) Grant Plaintiff such other relief as the Court deems just and proper.

Dated: February 6, 2020                              Respectfully submitted,

                                                     /s/ Daniel A. McGrath
                                                     Daniel A. McGrath
                                                     D.C. Bar No. 1531723
                                                     /s/ Sara Kaiser Creighton
                                                     Sara Kaiser Creighton
                                                     D.C. Bar No. 1002367
                                                     /s/ John E. Bies
                                                     John E. Bies
                                                     D.C. Bar No. 483730

                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 897-4213
                                                     daniel.mcgrath@americanoversight.org
                                                     sara.creighton@americanoversight.org
                                                     john.bies@americanoversight.org

                                                     Counsel for Plaintiff




                                                10
